Title: Charles Willson Peale to Jacob Wagner, 22 July 1804 (Abstract)
From: Peale, Charles Willson
To: Wagner, Jacob


22 July 1804, Museum. “I was at New York preserving the Fishes of that Market for my Museum, when your letter respecting the Polygraph was received by my Son Rubins, who has not been inatentive to that business, and by this time one would have been sent, but the workmen had been imployed in finishing one, like the Presidents, ordered for Mr. John Armstrong to be sent without delay to New York.
“We have several nearly completed that fold up, and as soon as I can examine and put together the Machinery, I will send one by the first Packet.
“It is probable that one of those with the fixed standard, with a cover of the machinery to take off, would be preferable, if it is ment for the Public office. However what I send shall perform well, and if Mr. Madison should afterwards desire it, one more like the Presidents, or to write with three Pens, shall be sent in exchange for it, with a small advance of price.”
